UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1332


In re:   THEODORE J. WILLIAMS

                      Petitioner.



                 On Petition for Writ of Mandamus
                       (No. 5:13-hc-02022-D)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore J. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theodore J. Williams petitions for a writ of mandamus

seeking an order declaring him innocent of offenses to which he

pleaded guilty in state court and ordering the state court to

resentence him.         We conclude that Williams is not entitled to

mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary      circumstances.             Kerr   v.    United    States

Dist.    Court,       426    U.S.     394,    402    (1976);       United   States       v.

Moussaoui,      333    F.3d    509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief    is    available      only    when    the   petitioner      has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                      Moreover, this court

does    not    have    jurisdiction      to       grant    mandamus     relief    against

state officials, Gurley v. Superior Court of Mecklenburg Cnty.,

411 F.2d 586, 587 (4th Cir. 1969), or to review final state

court orders.          Dist. of Columbia Court of Appeals v. Feldman,

460 U.S. 462, 482 (1983).

              The relief sought by Williams is not available by way

of mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense      with     oral    argument       because       the    facts    and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3